McClelland, Presiding Judge:
This is an appeal to reappraisement from a value found by the United States appraiser at the port of New York on olive-oil soap imported from Greece.
*591The difference between the entered and appraised values appears to have been the amount of an item listed on the consular invoice under the heading “export duties.” It was deducted by the importer on entry, but was included in the appraised value, apparently on the theory that the proper basis of value of the merchandise was the export value, which was higher than the foreign-market value by .the amount of the tax.
At the trial of the issue it appeared that the total shown on the invoice under the item “export duties” actually consisted of several taxes, such as community tax, land tax, road tax, compulsory loan tax, and a refugee tax, but that in each case such taxes were imposed upon exported olive-oil products and not upon the same products when sold for home consumption.
I therefore find that the proper basis of value of the merchandise in issue on the date of exportation was the export value as such value is defined in section 402 (d) of the Tariff Act of 1930, and that such value was the appraised value.
Judgment will issue accordingly.